UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-17015 INDEPENDENCE TAX CREDIT PLUS L.P. IV (Exact name of registrant as specified in its charter) Delaware 13-3809869 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 625 Madison Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 317-5700 Registrant’s telephone number, including area code (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No PART I – FINANCIAL INFORMATION Item 1.Financial Statements. INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Unaudited) December 31, March 31, ASSETS Operating assets Property and equipment - (at cost, net of accumulated depreciation of $21,908,098 and $24,041,023, respectively) $ $ Cash and cash equivalents Cash held in escrow Deferred costs (net of accumulated amortization of $774,494 and $758,921, respectively) Due from local general partners and affiliates (Note 3) Other assets Total operating assets Assets of discontinued operations (Note 7) Property and equipment held for sale, net of accumulated depreciation of $1,508,513 and $0, respectively - Other assets related to discontinued operations - Total discontinued assets - Total assets $ $ LIABILITIES AND PARTNERS’ CAPITAL (DEFICIT) Operating liabilities Mortgage notes payable $ $ Accounts payable and other liabilities Accrued interest payable Security deposits payable Interest rate swap (Note 4) - Due to local general partners and affiliates (Note 3) Due to general partners and affiliates (Note 3) Total operating liabilities Liabilities of discontinued operations(Note 7) Mortgage notes payable of assets held for sale - Other liabilities related to discontinued operations - Total discontinued liabilities - Total liabilities Commitments and contingencies (Note 8) Partners’ capital (deficit) Limited partners – 45,844 Beneficial Assignment Certificates (“BACs”) issued and outstanding ) ) General partners ) ) Independence Tax Credit Plus L.P. IV total ) ) Noncontrolling interests Total partners’ capital (deficit) ) ) Total liabilities and partners’ capital (deficit) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 2 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended December 31, December 31, 2010* 2010* Operations: Revenues Rental income $ Other Total revenues Expenses General and administrative General and administrative-related parties (Note 3) Repairs and maintenance Operating and other Real estate taxes Insurance Interest Change in fair value of interest rate swap (Note 4) ) - - Depreciation and amortization Total expenses Loss from operations ) Income (loss) from discontinued operations (including gain on sale of property) (Note 7) ) ) Net income (loss) ) ) Net loss attributable to noncontrolling interests from operations Net loss (income) attributable to noncontrolling interests from discontinued operations ) ) ) Net loss (income) attributable to noncontrolling interests ) ) ) Net income (loss) attributable to Independence Tax Credit Plus L.P. IV $ $ ) $ $ ) Loss from operations – limited partners ) Income (Loss) from discontinued operations – limited partners ) ) Net income (loss) – limited partners $ $ ) $ $ ) Number of BACs outstanding Loss from operations per weighted average BAC $ ) $ ) $ ) $ ) Income (loss) from discontinued operations per weighted average BAC ) ) Net income (loss) per weighted average BAC $ $ ) $ $ ) * Reclassified for comparative purposes. The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - INDEPENDENCE TAX CREDIT PLUS L.P. IV AND SUBSIDIARIES Condensed Consolidated Statement of Changes in Partners’ Capital (Deficit) (Unaudited) Limited General Noncontrolling Total Partners Partner Interests Partners’ capital (deficit) – April 1, 2011 $ )
